Citation Nr: 0533811	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the claim.

The record reflects that in a November 2005 statement, the 
veteran's representative submitted arguments regarding his 
prior claim of service connection for an acquired psychiatric 
disorder other than PTSD, which was denied by a September 
1981 Board decision.  To the extent these statements 
constitute an application to reopen the previously denied 
claim, it is referred to the RO for appropriate action.

To the extent the representative's November 2005 statement 
intimates that the September 1981 Board decision was in 
error, it is noted that the law provides that in order to 
assert a valid claim of clear and unmistakable error (CUE), 
the claimant must assert more than a disagreement as to how 
the facts were weighed or evaluated; he must, with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of CUE is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993); see also 38 C.F.R. §§ 20.1403, 20.1404.  
In the instant case, the veteran has not specifically raised 
the issue of CUE in the Board's September 1981 decision.  
Thus, the Board has no authority to address this issue at 
this time.  However, if the veteran does wish to file a CUE 
motion with this decision, he is hereby notified that such a 
motion must comply to the pleading requirements outlined in 
38 C.F.R. § 20.1404.  If he wishes to file a motion for 
reconsideration of this decision, he is hereby notified that 
this motion must comply to the requirements of 38 C.F.R. 
§§ 20.1000 and 20.1001.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect that the 
veteran currently has PTSD.


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. 
§ 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), the appellant was provided preadjudication notice 
prior to the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits by a 
letter dated in February 2003.  This letter addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding of Quartuccio, supra.  Similar correspondence was 
provided by letters dated in April and June 2004.  Moreover, 
the veteran has been provided with a copy of the appealed 
rating decision and the June 2003 Statement of the Case (SOC) 
which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims.  In 
pertinent part, the SOC included a summary of the relevant 
regulatory provisions of 38 C.F.R. § 3.159 detailing VA's 
duties to assist and notify.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA an private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with the rating decision and SOC 
which informed them of the laws and regulations relevant to 
the veteran's claims.  The record reflects that the veteran 
requested a hearing in conjunction with this case, and that 
such a hearing was scheduled for December 2004, but was 
canceled by the veteran.  Although he indicated he wanted to 
reschedule this hearing, he did not respond to letters dated 
in April and June 2005 as to whether he wanted a new hearing.  
Further, the June 2005 letter stated that if he did not 
respond, his file would be forwarded for appeals action.  
Thus, his hearing request is deemed withdrawn.  Moreover, as 
detailed below, the Board finds that there is no competent 
medical evidence that the veteran currently has PTSD.  
Without this necessary element, no additional development, to 
include a medical examination and/or efforts to verify his 
purported stressors is warranted.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The veteran contends that he has PTSD based upon his 
experiences while on active duty in the Republic of Vietnam.  
A lay statement from JR, in support of the contention that he 
currently has PTSD, was submitted in August 2002.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran's service medical records reflect that he was 
treated on multiple occasions for recurrent headaches, which 
he related to head trauma that occurred in 1966.  Further, 
records dated in November 1968 opined that he had nervous 
tension headaches, and that he related much hostility and 
some anxiety about where his job will take him.  Similarly, 
records dated in March 1969 stated that there was a 
psychologic basis to his headaches.  However, these records 
do not reflect that he was diagnosed with PTSD during active 
service.

The Board acknowledges that post-service medical records 
indicate treatment for psychiatric problems.  For example, a 
June 1979 VA examination diagnosed depressive neurosis in a 
passive-aggressive person, probable alcohol abuse - episodic.  
A June to August 1979 VA hospitalization report shows 
diagnoses of alcoholism and paranoid personality.  As already 
noted, service connection was previously denied for an 
acquired psychiatric disorder other than PTSD by a September 
1981 Board decision.

However, in the instant case the only evidence in support of 
a finding that the veteran currently has PTSD are the 
contentions of the veteran and JR.  Nothing on file shows 
that either of them has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, their contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Under 
the law, the evidence must show that the veteran currently 
has the disability for which benefits are being claimed in 
order for his claim for service connection to be granted.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.304(f); see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Therefore, the preponderance of the evidence is against the 
claim and it must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board further notes that, inasmuch as the veteran does 
not have a current diagnosis of PTSD, it does not need to 
address the validity of his purported stressors.  In other 
words, by this decision, the Board does not reach any 
decision or conclusion on the matter of the validity of the 
alleged stressful events in service.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


